HARDY, Judge.
This is a summary proceeding instituted by plaintiffs, in conformity with LSA-R.S. 13:4918, in which they seek to evict the defendant, allegedly plaintiff’s tenant, from property in Ouachita Parish, Louisiana. From a judgment in favor of plaintiffs condemning defendant, to vacate the premises described, defendant has prosecuted this appeal.
We find it necessary to give our consideration, ex proprio motu, to the question of jurisdiction with respect to the instant appeal. Plaintiffs’ petition prays for judgment ordering defendant to vacate the leased premises, and further judgment for the accrued unpaid rental in the sum of $100 representing past due and unpaid rent for two years at the rate of $50 per year. It is noted that although the written opinion of the district judge concluded the judgment should be rendered for plaintiffs “as prayed for”, the judgment is silent with reference to any decree for the payment of rent, and from this judgment plaintiffs have neither appealed nor have they answered the appeal taken by defendant.
Appellate jurisdiction of the courts of appeal is fixed 'by Section 29 of Article VII of the Constitution, LSA, which provides:
“The Courts of Appeal, except as otherwise provided in this Constitution, shall have appellate jurisdiction only, which jurisdiction shall extend to all cases, civil and probate, of which * * the District Courts throughout the State, have exclusive original jurisdiction, regardless of the amount involved, or concurrent jurisdiction exceeding one hundred dollars, exclusive of interest * * *.” (Emphasis supplied.)
Section 48 of Article VII of the Constitution provides:
“Justices of the peace shall have concurrent jurisdiction with the District Courts in all civil matters when the amount in dispute shall not exceed one hundred dollars, exclusive of interest, including suits for the possession or ownership of movable property not exceeding said amount in value, and in suits of landlords for the possession of leased premises, where the monthly or yearly rent, or the rent for the unexpired term of the lease, does not exceed said amount.”
*243It is clear that since the amount here involved did not exceed $100, and the district court had concurrent jurisdiction with justices of the peace, this court is without jurisdiction. Tremont Lumber Co. v. Lacas, La.App., 62 So.2d 665.
For the reasons assigned the appeal is dismissed at appellant’s cost.